


110 HR 7046 IH: To authorize the Secretary of Veterans Affairs to

U.S. House of Representatives
2008-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7046
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2008
			Mr. Farr introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to
		  construct a new community-based outpatient clinic at Ord Military Community,
		  California.
	
	
		1.Authority for construction of
			 new community-based outpatient clinic at Ord Military Community,
			 California
			(a)FindingsCongress makes the following
			 findings:
				(1)Veterans in Monterey and Santa Cruz
			 counties, California, must travel in excess of 60 miles to obtain full-service
			 health care from Department of Veterans Affairs medical facilities in Palo
			 Alto, California
				(2)The Monterey Bay,
			 California, area is medically underserved by family health care
			 providers.
				(3)The former Fort
			 Ord, in Monterey, California, was the largest military base closed in the Base
			 Realignment and Closure process.
				(4)A
			 Department of Veterans Affairs clinic was established at the former Fort Ord as
			 a result of the closure of the base.
				(5)The Department of
			 Veterans Affairs clinic is currently unable to meet the health care needs of
			 the 50,479 veterans who reside on the central coast of California.
				(6)There are 31,000
			 members of the Armed Forces serving on active duty and their dependents who are
			 underserved by both the Department of Veterans Affairs clinic and the
			 Department of Defense clinic located at the Defense Language Institute Foreign
			 Language Center.
				(7)A
			 new joint clinic of the Department of Veterans Affairs and the Department of
			 Defense is likely to be more cost efficient and better serve the medical needs
			 of both the veterans population and the population of members of the Armed
			 Forces serving on active duty and their dependents.
				(8)The Secretary of
			 the Army and the Secretary of Veterans Affairs entered into a memorandum of
			 understanding in support of a joint clinic of the Department of Veterans
			 Affairs and the Department of Defense.
				(9)Veterans returning
			 from service in Operation Enduring Freedom and Operation Iraqi Freedom are
			 likely to strain the capacity of the existing clinic resources of the
			 Department of Veterans Affairs and the Department of Defense.
				(b)AuthorityUpon the completion of a feasibility study
			 funded by the Department of Veterans Affairs on the construction of a new
			 community-based outpatient clinic at the Ord Military Community, California,
			 and subject to the availability of appropriations for such purpose, the
			 Secretary of Veterans Affairs shall construct a new community-based outpatient
			 clinic at the Ord Military Community, California, in accordance with the
			 findings and recommendations of such study.
			
